ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed because the prior art made of record does not teach a charging station, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-19, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a plug receptacle mounted in the charging column for connectively receiving a charging plug connected to the charging cable when the charging cable is not in use, and an upper receptacle and a lower receptacle on a front side of the charging column, 
wherein in a first configuration of the charging station for use by a standing person of a height in a standard height range for a person, the charging station is configured such that the operator control panel is connected to the upper receptacle and the plug receptacle is connected to the lower receptacle,
wherein in a second configuration of the charging station for use by a person seated in a wheelchair, the charging station is configured such that an appliance carrier which projects beyond the front side is connected to the lower receptacle, and the appliance carrier carries the operator control panel and the plug receptacle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851